PER CURIAM.
Appellant received concurrent twelve-year prison sentences for sale of cocaine, a second degree felony, and for possession of cocaine, a third degree felony. The state concedes that the sentence for possession exceeds the five-year statutory maximum. §§ 893.13(l)(f), 775.082(3)(d), Fla.Stat. (1991).
Accordingly, we vacate only the sentence for possession and remand for correction of that sentence. Appellant need not be present for the correction. The sentence for the sale is affirmed.
CAMPBELL, A.C.J., and PARKER and PATTERSON, JJ., concur.